UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2013 ITEM 1. REPORT TO STOCKHOLDERS October 31, 2013 Annual Report to Shareholders DWS Global Equity Fund (formerly DWS Diversified International Equity Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 18 Statement of Assets and Liabilities 20 Statement of Operations 22 Statement of Changes in Net Assets 23 Financial Highlights 29 Notes to Financial Statements 41 Report of Independent Registered Public Accounting Firm 42 Information About Your Fund's Expenses 44 Tax Information 45 Advisory Agreement Board Considerations and Fee Evaluation 50 Board Members and Officers 56 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Having recently joined Deutsche Asset & Wealth Management as president of the DWS funds and head of Fund Administration, I'd like to take this opportunity to introduce myself. I come with 20 years of experience in asset management and the mutual fund industry. My job is to work closely with your fund board to ensure optimal oversight of the DWS funds' management and operations. I look forward to serving in this role on your behalf. As for the economy, experts seem to agree that both the U.S. and global economies are recovering. Interest rates, while destined to rise to a level more in line with historical "normal" at some point, will likely remain relatively low for the foreseeable future. The stock markets continue to demonstrate strength as housing rebounds, American manufacturing strengthens, the U.S. budget deficit improves and unemployment continues to move lower. However, uncertainty persists regarding the pace of the recovery, the eventual tapering of government bond purchases, the potential for further political gridlock around the fiscal impasse and lingering effects of the financial crisis. All this uncertainty may well contribute to volatility in both the bond and stock markets. It may help to remember that market fluctuations are not unusual. However, significant market swings may also reflect behavior that is driven more by investor emotion than any fundamental factors relating to the securities in question. If volatility is making you nervous, it may be time to review your investments. A trusted financial advisor can help you determine if a strategy change is appropriate and identify risk management strategies that serve your specific goals and situation. Best regards, Brian Binder President, DWS Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. DWS Global Equity Fund returned 22.16% during the 12-month period ended October 31, 2013, behind the 23.29% return of the MSCI All Country (AC) World Index. Global equities delivered very strong returns during the past year, as investors responded enthusiastically to an environment of improving global growth, healthy corporate earnings and the accommodative policies of the world's central banks. In the United States, strength in the housing and auto sectors served as evidence that the economy was finally experiencing self-sustaining growth, which in turn fueled investors' appetite for risk.The European markets performed particularly well on signs of improving growth and the ongoing stabilization of the region's debt problems. Europe's gross domestic product growth appears on track to return to positive territory in 2014, which is fueling a revival in both consumer and business confidence. Accordingly, investors gravitated to markets that provide the highest beta (or market sensitivity), such as Spain, Portugal and France. The backdrop was also favorable in Asia, thanks to the aggressive monetary policy of the Bank of Japan and signs that China's economy has begun to stabilize. Fund Performance On July 12, 2013, the fund's name changed from DWS Diversified International Equity Fund to DWS Global Equity Fund, reflecting a change in its strategy and management team. The fund's benchmark also changed, switching from the MSCI EAFE Index to the MSCI All Country (AC) World Index. The fund's 12-month results therefore incorporate the results of two management teams. Investment Process Portfolio management aims to add value through stock selection. In choosing securities, portfolio management employs a risk-balanced bottom-up selection process to identify companies it believes are well positioned for growth. Portfolio management utilizes a proprietary investment process designed to identify attractive investments utilizing proprietary research, including regional and sector research, conducted by in-house analysts. The investment process also takes into consideration various valuation metrics to assess the attractiveness of stocks and assists portfolio management in devising allocations among investable securities. Prior to the change in management, the fund slightly underperformed the MSCI EAFE Index. The primary source of underperformance in this interval was the fund's position in two exchange-traded funds (ETFs) linked to the performance of the emerging markets: Vanguard Emerging Markets and iShares MSCI Emerging Markets. Emerging-markets stocks lagged their developed-market counterparts by a wide margin during the past year, reflecting the slowing growth in key economies such as China, India and Brazil. We elected to close these positions upon taking over the fund in July. "The philosophy underpinning our approach is that in an environment of sluggish global growth, companies with superior revenue and profit growth will excel." The fund's sector allocations also played a role in results prior to the changeover. During this time, performance was helped by the fund's underweight position in the energy sector and its overweight in information technology, while underweights in consumer staples and financials detracted. In terms of individual stock selection, the fund generated the best relative performance in technology and utilities, but it fell short in the telecommunications and consumer discretionary groups. The top individual contributors were ASML Holding NV and Nokia Oyj,* while the largest detractors were Royal Koninklijke (Royal) KPN NV* and Toyota Motor Corp.* * Not held in the portfolio as of October 31, 2013. After we took over the fund on July 12, 2013, the fund underperformed slightly due to our stock selection in the consumer staples and financial sectors. The leading contributors were Unipol Gruppo Finanziario S.p.A. and Alliance Data Systems Corp., while the largest detractors were PT Gudang Garam Tbk and Swedish Match AB. It's important to keep in mind, however, that our approach is intended to outperform over a full market cycle and not in this type of short-term time frame. Outlook and Positioning The philosophy underpinning our approach is that the stocks of companies with superior revenue and profit growth should outperform in an environment of sluggish global economic activity. Accordingly, our bottom-up approach is geared toward identifying companies with sustainable, above-average growth that we believe can succeed irrespective of economic and market "noise." We have found a high representation of such companies in areas such as technology (specifically social media, IT services and electronic payments), and those with exposure to important trends, such as emerging-markets consumer spending, the U.S. energy boom, the favorable commercial aerospace cycle and the need to alleviate the pressure of rising health care costs. Our global approach means that we have an extensive universe — the U.S., developed-market international and emerging markets — from which to select such growth companies. The emerging markets, in particular, are home to a wealth of companies that offer the types of characteristics we seek. We find the BRICs (Brazil, Russia, India and China) less compelling since the performance of individual stocks in these countries tends to be dominated by top-down factors, such as commodity prices or investors' general appetite for risk. Instead, we have found the most attractive opportunities in the smaller markets, such as Indonesia, Malaysia, Thailand, Turkey and Nigeria. Generally speaking, we have emphasized companies that are in a position to take advantage of the growing wealth of the middle class, such as certain banks, consumer stocks and health care providers. We believe many companies we hold in these areas feature the type of structural, organic growth that we seek, rather than growth that is dependent on the economic cycle. We also established investments in a number of developed-market companies with exposure to growth trends in the emerging markets. For instance, the growth of the emerging middle class is creating rising demand for air travel, which in turn is leading to higher demand for new airplanes. This has benefited stocks such as United Technologies Corp. and Precision Castparts Corp., both of which we held in the fund as of October 31, 2013. While the fund has an emerging-markets component to it, most of the portfolio — about 90% as of October 31, 2013 — is invested in companies domiciled in the developed markets. The majority of this allocation is invested in the United States and Europe, where we are currently finding the best bottom-up opportunities. Conversely, we are currently finding fewer options in Japan, where the majority of individual stock performance has been the result of investors' reaction to central-bank policy rather than company-specific developments. On a sector basis, our bottom-up approach has led us to establish overweight positions in the industrial, health care, consumer staples and technology sectors, and underweights in slower-growing areas such as utilities, telecommunications, financials and energy. Ten Largest Common Stocks at October 31, 2013 (20.7% of Net Assets) Country Percent 1. JPMorgan Chase & Co. Provider of global financial services United States 2.3% 2. MasterCard, Inc. Offers transaction processing and related services United States 2.2% 3. Brookfield Asset Management, Inc. Asset management company focused on the real estate and power generation sectors Canada 2.2% 4. Alliance Data Systems Corp. Provides card services, loyalty and marketing solutions United States 2.2% 5. Canadian Pacific Railway Ltd. Provides freight and intermodal services Canada 2.1% 6. Pernod Ricard SA Manufactures wine and spirits France 2.0% 7. Precision Castparts Corp. Manufacturer of complex metal components and products United States 2.0% 8. Amphenol Corp. Designs, manufactures and markets electrical, electronic and fiber optic connectors United States 1.9% 9. Praxair, Inc. Producer of industrial gases and specialized coatings United States 1.9% 10. Anheuser-Busch InBev NV Beer brewing company Belgium 1.9% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 13. A quarterly Fact Sheet is available on dws-investments.com or upon request. Please see the Account Management Resources section on page 56 for contact information. Portfolio Management Team Nils E. Ernst, PhD, Director Portfolio Manager of the fund. Joined the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2004 after two years of industry experience as an Investment Consultant at FERI Institutional Management GmbH, while completing his doctoral studies. — Portfolio Manager for Global Equities: Frankfurt. — Completed Bank Training Program ("Bankkaufmann") at Landesbank Hessen-Thueringen, Frankfurt; Master's Degree and PhD in Business Administration ("Diplom-Kaufmann" and "Dr. rer. pol.") from Otto Beisheim Graduate School of Corporate Management with semesters at Georgia Institute of Technology and Hong Kong University of Science and Technology. Martin Berberich, CFA, Director Portfolio Manager of the fund. Joined the fund in 2013. — Joined Deutsche Asset & Wealth Management in 1999 with three years of industry experience; previously, he served as an Institutional Portfolio Manager. Before joining, he worked in the Treasury Department at Robert Bosch GmbH. — Senior Portfolio Manager for Global Equities and Deputy Portfolio Manager for the DWS Top 50 Welt: Frankfurt. — Completed Bank Training Program ("Bankkaufmann") at HypoVereinsbank Wuerzburg; MBA ("Diplom-Kaufmann") from University of Wuerzburg; CFA Charterholder. Sebastian P. Werner, PhD, Assistant Vice President Portfolio Manager of the fund. Joined the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2008; previously, he served as a Research Assistant for the Endowed Chair of Asset Management at the European Business School, Oestrich-Winkel while earning his PhD. — Portfolio Manager for Global and US Growth Equities: Frankfurt. — MBA in International Management from the Thunderbird School of Global Management; Masters Degree ("Diplom-Kaufmann") and PhD in Finance ("Dr. rer. pol.") from the European Business School, Oestrich-Winkel. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The MSCI All Country (AC) World Index tracks the performance of stocks in 45 countries comprising 24 developed and 21 emerging markets. The MSCI EAFE Index is an unmanaged index that tracks international stock performance in the 22 developed markets of Europe, Australasia and the Far East. Returns reflect reinvestment of dividends net of withholding taxes. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. An ETF is a security that tracks an index, a commodity or a basket of assets like an index fund, but trades like a stock on an exchange. Underweight means the fund holds a lower weighting in a given sector or security than the benchmark. Overweight means it holds a higher weighting. Consumer staples sector represents companies that produce essential items such as food, beverages and household items. Consumer discretionary is the sector of the economy that includes companies (such as apparel and automobile companies) that sell nonessential goods and services. Performance Summary October 31, 2013 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge 22.16% 10.47% 6.00% Adjusted for the Maximum Sales Charge (max 5.75% load) 15.14% 9.17% 5.38% MSCI All Country (AC) World Index† 23.29% 13.47% 7.65% MSCI EAFE Index†† 26.88% 11.99% 7.71% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge 21.39% 9.66% 5.20% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 18.39% 9.52% 5.20% MSCI All Country (AC) World Index† 23.29% 13.47% 7.65% MSCI EAFE Index†† 26.88% 11.99% 7.71% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge 21.39% 9.64% 5.22% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 21.39% 9.64% 5.22% MSCI All Country (AC) World Index† 23.29% 13.47% 7.65% MSCI EAFE Index†† 26.88% 11.99% 7.71% Class R 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 No Sales Charges 21.98% 10.31% 5.82% MSCI All Country (AC) World Index† 23.29% 13.47% 7.65% MSCI EAFE Index†† 26.88% 11.99% 7.71% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 No Sales Charges 22.28% 10.79% 6.25% MSCI All Country (AC) World Index† 23.29% 13.47% 7.65% MSCI EAFE Index†† 26.88% 11.99% 7.71% Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 No Sales Charges 22.65% 10.93% 6.39% MSCI All Country (AC) World Index† 23.29% 13.47% 7.65% MSCI EAFE Index†† 26.88% 11.99% 7.71% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2013 are 1.70%, 2.64%, 2.46%, 1.91%, 1.48% and 1.27% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class S shares prior to their inception on February 28, 2005 are derived from the historical performance of Institutional Class shares of the predecessor Fund's original share class during such periods and have been adjusted to reflect the different total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The MSCI All Country (AC) World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets. The index consists of 45 country indices comprising 24 developed and 21 emerging market country indices. On July 12, 2013 the MSCI All Country (AC) World Index replaced the MSCI EAFE Index as the fund's benchmark index because the Advisor believes that it more accurately reflects the fund's investment strategy. †† MSCI EAFE Index is an unmanaged index that tracks international stock performance in the 22 developed markets of Europe, Australasia and the Far East. Returns reflect reinvestment of dividends net of withholding taxes. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. Class A Class B Class C Class R Class S Institutional Class Net Asset Value 10/31/13 $ 10/31/12 $ Distribution Information as of 10/31/13 Income Dividends, Twelve Months $ Investment Portfolio as of October 31, 2013 Shares Value ($) Common Stocks 97.7% Belgium 1.9% Anheuser-Busch InBev NV (Cost $918,559) Canada 5.9% Agnico Eagle Mines Ltd. Brookfield Asset Management, Inc. "A" (a) Canadian Oil Sands Ltd. Canadian Pacific Railway Ltd. (Cost $3,614,280) Denmark 2.9% Coloplast AS "B" DS Norden AS William Demant Holding AS* (Cost $1,712,288) France 3.9% Edenred Etablissements Maurel et Prom LVMH Moet Hennessy Louis Vuitton SA Pernod Ricard SA (a) (Cost $2,326,004) Germany 4.0% BASF SE Fresenius Medical Care AG & Co. KGaA Stada Arzneimittel AG (Cost $2,314,745) India 1.2% ICICI Bank Ltd. (ADR) (Cost $710,076) Indonesia 1.8% PT Gudang Garam Tbk PT Indofood CBP Sukses Makmur Tbk (Cost $1,451,881) Ireland 3.9% Accenture PLC "A" (b) Alkermes PLC* (c) Experian PLC Shire PLC (Cost $2,253,710) Italy 1.5% Unipol Gruppo Finanziario SpA (Cost $657,055) Korea 1.2% Hyundai Motor Co. (Cost $623,314) Luxembourg 1.0% Eurofins Scientific (Cost $530,822) Malaysia 1.0% IHH Healthcare Bhd.* (Cost $677,094) Mexico 1.3% Fomento Economico Mexicano SAB de CV (ADR) (Cost $909,054) Netherlands 1.4% ASML Holding NV (Cost $515,749) Norway 1.0% DNO International ASA* (Cost $463,134) Philippines 2.2% Metropolitan Bank & Trust Co. Puregold Price Club, Inc. (Cost $1,385,552) Sweden 5.6% Atlas Copco AB "A" Meda AB "A" Svenska Cellulosa AB "B" Swedish Match AB Telefonaktiebolaget LM Ericsson "B" (Cost $3,436,913) Switzerland 4.0% DKSH Holding AG Nestle SA (Registered) Novartis AG (Registered) Pentair Ltd. (Registered) (b) (Cost $1,859,691) Taiwan 0.7% Ginko International Co., Ltd. (Cost $465,511) United Kingdom 5.4% Aberdeen Asset Management PLC Aveva Group PLC British American Tobacco PLC Intertek Group PLC (Cost $3,265,374) United States 45.9% Aegerion Pharmaceuticals, Inc.* Agilent Technologies, Inc. Allergan, Inc. Alliance Data Systems Corp.* (a) Amgen, Inc. Amphenol Corp. "A" Beam, Inc. Bristol-Myers Squibb Co. Cadence Design Systems, Inc.* (a) CBRE Group, Inc. "A"* Cerner Corp.* Colfax Corp.* Cynosure, Inc. "A"* Danaher Corp. DIRECTV* Dynavax Technologies Corp.* eBay, Inc.* Edwards Lifesciences Corp.* Exxon Mobil Corp. FMC Technologies, Inc.* Google, Inc. "A"* JPMorgan Chase & Co. L Brands, Inc. Las Vegas Sands Corp. MasterCard, Inc. "A" McDonald's Corp. National Oilwell Varco, Inc. Neurocrine Biosciences, Inc.* Noble Energy, Inc. NPS Pharmaceuticals, Inc.* (a) Orexigen Therapeutics, Inc.* Pall Corp. Praxair, Inc. Precision Castparts Corp. Rackspace Hosting, Inc.* (a) Schlumberger Ltd. Tractor Supply Co. Trimble Navigation Ltd.* (a) United Technologies Corp. Volcano Corp.* (a) Yelp, Inc.* (Cost $28,270,821) Total Common Stocks (Cost $58,361,627) Participatory Note 1.1% Nigeria Zenith Bank PLC (issuer Merrill Lynch International), Expiration Date 8/21/2015* (Cost $743,600) Securities Lending Collateral 7.5% Daily Assets Fund Institutional, 0.08% (d) (e) (Cost $4,896,503) Cash Equivalents 1.9% Central Cash Management Fund, 0.06% (d) (Cost $1,274,575) % of Net Assets Value ($) Total Investment Portfolio (Cost $65,276,305)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $65,276,305. At October 31, 2013, net unrealized appreciation for all securities based on tax cost was $5,788,731. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $6,867,089 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,078,358. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at October 31, 2013 amounted to $4,712,131, which is 7.2% of net assets. (b) Listed on the New York Stock Exchange. (c) Listed on the NASDAQ Stock Market, Inc. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Belgium $
